Citation Nr: 0429438	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  04-12 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions in November 2002 and January 2003, which 
collectively denied service connection for bilateral hearing 
loss, tinnitus and sinusitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss, tinnitus and sinusitis.  He attributes each of 
these conditions to his active duty military service. 

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The veteran has repeatedly alleged receiving post service 
medical treatment for his sinuses, including surgery, in the 
late 1940s or early 1950s from the Thomas Haley VA medical 
center in Tampa, Florida.  As part of the VA's duty to assist 
the veteran in developing evidence in support of his claim, 
the RO should attempt to obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
Department or agency, and will end its efforts only if VA 
concludes that the records do not exist or that further 
efforts would be futile. See 38 C.F.R. 3.159 (c)(2) (2004).

The Board also notes that a March 1998 treatment report for 
complaints of bilateral hearing loss and tinnitus refers to 
the veteran having previously been treated for these 
conditions in December 1994.  Records of this prior 
treatment, however, are not in the claims folder.  Thus, the 
RO should attempt to obtain these records.  

Finally, the Board finds that VA has satisfied its duty to 
notify pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the veteran has not been properly 
notified of the evidence and information necessary to 
substantiate his claim for service connection for sinusitis, 
including what portion he is to provide and what portion the 
VA is to provide.  The VCAA letters previously sent from the 
RO to the veteran in September 2002 and in November 2002 
related solely to his claims for service connection for 
bilateral hearing loss and bilateral tinnitus.

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should assure that there is 
compliance with the notice provisions of 
the law, to specifically include 
notifying the veteran of the evidence 
necessary to substantiate his claims for 
bilateral hearing loss, tinnitus, and 
sinusitis, and which portion of such 
information and evidence, if any, must be 
provided by the veteran, and which the VA 
will attempt to obtain on his behalf.  

2.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
hearing loss, tinnitus, and sinusitis 
since his discharge from service in 
November 1945.  The RO should then obtain 
copies of the related medical records 
that are not already in the claims 
folder.  Regardless of his response, the 
RO should attempt to obtain: (1) the 
veteran's medical treatment records from 
November 1945 to December 1959 from the 
Thomas Haley VA medical center in Tampa, 
Florida; and (2) the veteran's medical 
treatment records from January 1994 to 
December 1995, from the VA medical center 
in Biloxi, Mississippi.
 
3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for bilateral hearing loss, tinnitus and 
sinusitis.  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




